Case 3:20-cv-00594-MAB-JPG Document 36 Filed 12/17/20 Page 1 of 4 Page ID #112




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


  ROBERT CHRISTOPHER ADAMS,
  Plaintiff,

  v.                                                                    Case No. 20–CV–00594–JPG

  DUPONT and
  EDWARD WALLACE,
  Defendants.

                           MEMORANDUM OPINION AND ORDER

        Plaintiff Robert Christopher Adams filed this products liability case on June 22, 2020

 (Doc. 1). Federal Rule of Civil Procedure 4(m) requires defendants to be served within 90 days

 after the complaint is filed. FED. R. CIV. P. 4(m). To date, Plaintiff has not yet served Defendants,

 even after the Court granted him extensions to do so. For the reasons set forth below, Defendants

 are DISMISSED without prejudice from this action, which compels dismissal of this action as a

 whole, for Plaintiff’s failure to serve Defendants within the allotted time frame. See FED. R. CIV.

 P. 4(m).

        Although Plaintiff has failed to serve Defendants in this matter, he has filed numerous

 notices and motions with the Court since the beginning of this case. About a month after Plaintiff

 filed this action, he filed a motion to take into account and a motion to consider (Doc. 8, filed on

 July 20, 2020). In this motion, Plaintiff requested the Court to take into account and understand

 the limitations prisoners currently have while incarcerated due to the COVID-19 pandemic. While

 this matter appears to be related to issues that occurred before Plaintiff was incarcerated, he

 detailed for the Court that with the new COVID-19 restrictions on movement within the prison

 and frequent mail holds, his mail could be delayed. The Court recognized and noted this request

 in its Order entered on September 4, 2020 (Doc. 17).
Case 3:20-cv-00594-MAB-JPG Document 36 Filed 12/17/20 Page 2 of 4 Page ID #113




        On August 21, 2020, Plaintiff filed a motion to seek my own lawyer and 60 days to do so

 (Doc. 14), which the Court granted on September 4, 2020, allowing Plaintiff an additional 60 days

 to find an attorney to represent him in this present matter (Doc. 18). In that Order, the Court

 directed Plaintiff to file a status report on or before October 20, 2020 informing the Court whether

 he retained counsel or if he would continue with his case as a pro se litigant.

        On September 16, 2020, Plaintiff filed a motion of request for subpoena (Doc. 19) and a

 motion for status (Doc. 20). In those motions, Plaintiff requested the Court to send him a blank

 subpoena form and the address for Stroger Hospital, and he informed the Court that he would

 proceed pro se, even though the Court previously granted him until October 20, 2020 to inform

 the Court as to whether he found counsel or would proceed pro se. The Court denied Plaintiff’s

 motion of request for subpoena, reminding Plaintiff that the Court did not have the address for

 Stroger Hospital and had previously sent him a blank subpoena form as a one-time courtesy

 (Docs. 21, 15). The Court granted Plaintiff’s motion for status, recognizing that Plaintiff would

 proceed pro se and reminding Plaintiff of Federal Rule of Civil Procedure 4(m), which requires

 defendants to be served within 90 days after the complaint is filed (Doc. 21). The Court was

 explicit that if Plaintiff did not serve Defendants in that time frame, the Court would dismiss

 Defendants, which would compel dismissal of the entire case. Id. The Court entered this Order on

 September 23, 2020, two days after the 90-day service time period lapsed on September 21, 2020.

 Accordingly, the Court sua sponte gave Plaintiff an extension until October 20, 2020 to serve

 Defendants. The Court also reminded Plaintiff to consult the Pro Se Litigant Guide on the Court’s

 website should he have additional questions (Doc. 21).




                                               —2—
Case 3:20-cv-00594-MAB-JPG Document 36 Filed 12/17/20 Page 3 of 4 Page ID #114




        Instead of serving Defendants, Plaintiff filed a motion to always give an extension of time

 and a motion for counsel on October 8, 2020 (Doc. 22), which the Court denied on October 15,

 2020 (Doc. 23). In this Order, the Court, again, reminded Plaintiff to serve Defendants by

 October 20, 2020. Id. Plaintiff then filed another motion to appoint counsel on October 23, 2020

 (Doc. 24), which the Court again denied (Doc. 25) on October 27, 2020. The Court held that

 Plaintiff had not met the threshold burden of showing that he made a reasonable attempt to obtain

 counsel on his own as he had not contacted at least three attorneys who handle cases like the

 present matter (Doc. 25) (citing Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007)

        On October 27, 2020, the Court entered an Order to Show Cause, directing Plaintiff to

 either serve Defendants or respond to this Order demonstrating good cause as to why this case

 should not be dismissed since he missed the extended deadline of October 20, 2020 to serve

 Defendants (Doc. 26). The Court instructed Plaintiff to “include a detailed plan to identify and

 serve the two Defendants.” Id. The Court gave Plaintiff a deadline of November 17, 2020 to

 respond.

        On November 2, 2020, Plaintiff filed three motions and a response, requesting another

 extension to serve Defendants and detailing that the delay in serving Defendants in this case is due

 to a series of issues he is experiencing both in prison and with his family outside of prison

 (Docs. 27, 28, 29, 30, 31). Plaintiff also explains that access to the law library is limited at the

 prison due to the COVID-19 pandemic. Plaintiff did not provide a detailed plan to identify and

 serve the two Defendants, nor has he served the Defendants by November 17, 2020. On

 December 1, 2020, Plaintiff filed a motion for status and a supplement to his motion for

 appointment of counsel, detailing that he has sent letters to two different attorneys to attempt to

 retain counsel in this case (Doc. 31).




                                               —3—
Case 3:20-cv-00594-MAB-JPG Document 36 Filed 12/17/20 Page 4 of 4 Page ID #115




        In this matter, Plaintiff is proceeding pro se, and the Court is mindful of the difficulties he

 faces in doing so. But those difficulties do not excuse him from complying with Court-imposed

 deadlines and the Court has an independent responsibility to manage its docket. Additionally, the

 Court understands the unique nature of the COVID-19 pandemic and its impact on prisoners,

 which is why the Court has given Plaintiff multiple chances and extensions to serve Defendants.

 Plaintiff has had more than five months to serve Defendants and still has not served them or

 provided the Court with a detailed plan to identify them and serve the two Defendants, as ordered

 in the Court’s Order to Show Cause (Doc. 26). Accordingly, Defendants are DISMISSED without

 prejudice from this action pursuant to Federal Rule of Civil Procedure 4(m), which compels

 dismissal of this action in its entirety. Plaintiff’s pending motions (Docs. 27, 28, 29, 31, 32, 33)

 will be terminated. Judgment will be entered accordingly, and this case will be closed on the

 Court’s docket.

        IT IS SO ORDERED.

 Dated: Thursday, December 17, 2020
                                                       S/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       UNITED STATES DISTRICT JUDGE




                                               —4—
